Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 02/09/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-13 & 15 are currently pending. 

Response to Arguments
With regard to the Claim Objections:
Applicant has amended Claims 1, 2 & 6 to resolve the antecedent issues of the elements.  The Claim Objection is withdrawn. 

With regard to 112 rejection:

Applicant has amended Claims 3, 6-8 & 13 to replace the use of the optional term “can” for a distinct claiming of the elements using the term “is”.

Applicant has amended Claim 12 to cite only one embodiment for an axle assembly and has placed the second embodiment in a separate dependent Claim 15. The 112(b) rejection of the claim regarding multiple embodiments is withdrawn.

Applicant has amended Claim 13 to remove the unbounded terms “standardized” and  “a planar standardized surface dimensionally accurate to the required tolerance limits” from the cited structure of a planar surface.  The 112(b) rejection of the claim is withdrawn.

Applicant has canceled Claim 14 rendering the rejection of the claim moot.

With regard to 103 rejection:
Applicant argues in their response of (02/09/2022) two features are not taught by the reference McNaughton (US 7,437,917):

Applicant argues [Page 5 last ¶] the feature of  "apparatus [...] is connected to the caliper seat"  is not taught by McNaughton because in McNaughton “ there is no caliper seat free for connecting the apparatus according to the invention; instead, according to McNaughton, the caliper itself remains mounted on the caliper seat and the sensors are (via the arm 29) connected to the caliper's outer side”.   Applicant’s argument is not persuasive as the claimed invention does not require the removal of the caliper from the caliper seat.  Applicant’s invention mounts the sensors (Fig. 6: sensors 20, 22 & 22’) not directly to the caliper seat but to an unclaimed portable caliper equivalent housing (Fig. 6: housing 10)  [PGPUB  0029: connected to the housing carrying the distance sensors] & [PGPUB 0057:  the brake disc 30 capable of rotating about a rotation axis relative to a reference surface connected to the housing 10, i.e. the caliper seat 11, and the caliper seat 11 itself].   Applicant’s sensors (20, 22 & 22’) are not connected directly to the caliper seat (11) but instead to a housing (10) that replicates the structure of sensors on a caliper connected to the caliper seat.  In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., sensors directly connected to a caliper seat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. MPEP 2145 (VI).The claimed limitation of Claims 1 & 6 reads  “an apparatus for ascertaining the positional deviation of the brake disc is connected to the caliper seat” where the apparatus is not defined nor does the claims require sensors directly connected to a caliper seat.  McNaughton teaches an apparatus of a caliper (13) with sensors (25 & 27) and processors (65 processor for ascertaining) all connected to “an apparatus” caliper (13) [Col. 1lines 10-12:   braking system for a vehicle includes a flat disc or rotor that is fixed to and rotatable with an associated vehicle wheel and a caliper that is fixed to the vehicle chassis spans the rotor].  The limitations then do not require any additional conditions of the arrangement of the sensors to the caliper only to a to be stationary relative to the seat “two distance sensors of the apparatus that are stationary with respect to the caliper seat” and  measurements between sensor and brake dis not to the caliper seat  “take measurements in the direction of a first flat face of the brake disc, wherein the distance sensors transmit distances between the first flat face of the brake disc  and the distance sensors”.  Negating in argument McNaughton’s mounting of the sensors on a caliper then arguing without claiming any structure to support the sensors is not convincing. The claimed invention does not cite Applicant’s inventive concept of an apparatus comprising a portable housing with sensors that covers the caliper seat for measurement of the brake disc.   McNaughton discloses the claimed invention and the 103 rejection is maintained.

2) Applicant argues [Page 5 last ¶] the feature of “A method for ascertaining a positional deviation of a brake disc relative to a caliper seat” is not disclosed by McNaughton because the reference does not disclose a “direct conclusion possible with regard to the "angular deviation from the parallel between the brake disc and the caliper seat", as the instant invention discloses”.  Applicant’s argument is not persuasive as the feature of “A method for ascertaining a positional deviation of a brake disc relative to a caliper seat” is in the preamble and is intended use of a measurement relative and not directly between the surfaces and the claim body only cites “the distance sensors transmit distances between the first flat face of the brake disc  and the distance sensors measured at different radii  of the brake disc  to an evaluation device, wherein the angular deviation of the brake disc  is ascertained by the evaluation device from the distances”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “direct conclusion possible with regard to the "angular deviation from the parallel between the brake disc and the caliper seat", as the instant invention discloses’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. MPEP 2145 (VI). McNaughton discloses an apparatus (Fig. 2 : 65 computer for ascertaining connected with sensors 23, 25 & 27 on caliper 13)[Col. 3: lines 18-26] for ascertaining the positional deviation  [Col. 4 lines 10-25:  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19).  Therefore the 103 rejection of the claims is maintained.

Applicant’s arguments and amendments with regard to Claims 1-13 and new claim 15 have been considered in light of the previous references.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Note:  Presently sensors directly connected to a caliper seat is not claimed.  If the direct connection to the caliper seat is claimed, a reference Kitchen (US 7716974) is provided as art that would read on sensors (Fig. 5: 76 a-c) that are directly connection to an inside portion of a caliper seat (Fig. 5:  42).  However, Applicant’s inventive concept of a removed caliper and a housing fitted to the caliper with support sensors aligned with the surface of the caliper seat is not taught by McNaughton or the cited teachings. 

    PNG
    media_image1.png
    517
    704
    media_image1.png
    Greyscale



  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 &11 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”).

Claim 1. McNaughton discloses a method for ascertaining a positional deviation [Abstract] of a brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) relative to a caliper seat (Fig. 1:  caliper 13), characterized in that an angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] & [Abstract: determining local departures of opposed friction surfaces that are spaced apart in parallel planes normal to the axis of the rotor] from the parallel [Col. 6 lines 20-32:The flatness or deviation relative to a reference plane]  between the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the caliper seat (Fig. 1: caliper seat 13) is measured [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded] in that an apparatus (Fig. 2 : 65 computer for ascertaining connected with sensors 23, 25 & 27 on caliper 13)[Col. 3: lines 18-26] for ascertaining the positional deviation  [Col. 4 lines 10-25:  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is connected [Col. 4 lines 7-12:  caliper 13 associated with an anchor has retains a pair of rotor engaging friction surfaces or pads located on opposite sides of the rotor 11. The pads are urged into engagement with opposed sides of faces 17 and 19 of the rotor 11 by a pair of hydraulic cylinders (pistons) such as 15] to the caliper seat (Fig. 1: caliper seat 13), wherein least two distance sensors (Fig. 1: sensors 23, 25 & 27) of the apparatus (Fig. 2: sensors 23, 25 & 27 with supports 21 on both sides of disc 17 and 21 is attached to caliper 13 and computer 65) that are stationary [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] with respect to the caliper seat (Fig. 1: mounted caliper 13 mounted on a caliper seat) take measurements in the direction of a first flat face (Fig. 1: first face 17 of disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors], wherein the distance sensors (Fig. 1: sensors 23 & 25) transmit distances [Col. 6 lines 18-39: respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface] & [Col. 5 lines 35-45: Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] between the first flat face (Fig.1: first face 17 of brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the distance sensors (Fig. 1: sensors 23, 25 & 27) to an evaluation device (Fig. 2: computer evaluation device 65), wherein the angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] is ascertained by the evaluation device (Fig. 2: computer evaluation device 65) from the distances [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed].

McNaugton’s embodiment of (Figs. 1 & 2) is not explicitly disclose:
the distance sensors measured at different radii of the brake disc to an evaluation device, wherein the angular deviation of the brake disc is ascertained by the evaluation device from the distances.


McNaughton’s embodiment of Figs. 3 & 4 teaches the distance sensors (Fig. 3: contact sensors 85 & 91 for outer radius sensing, sensors 87 & 93 central radius sensing and sensors 89 & 95 inner radius sensing) measured at different radii [Col. 5 lines 35-45] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) to an evaluation device (Fig. 2 computer 65), wherein the angular deviation [Col. 6 lines 20-32: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] of the brake disc (Fig. 1: brake disc 17) is ascertained [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] by the evaluation device (Fig. 2 computer 65), from the distances [Col. 6 lines 18-39].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].

Claim 2. Dependent on the method according to claim 1.  McNaughton further discloses the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is rotated about its rotation axis during the measurement [Col. 6 lines 12-25:  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface], and the angular deviation is ascertained [Col. 6 lines 18-39: The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported] & [Col. 3 lines 1-10:  the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded. The measured variations may then be displayed as a function of angular location relative to the angular reference. The step of displaying may include performing a harmonic analysis on the sample digital forms and displaying potential harmonics in terms of undulations per revolution] as a function of the respective rotation angle  [Col.6 lines 18-39] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) through distances  [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] from the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) measured during the rotation of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39], wherein an axial perpendicularity [Col.6 lines 18-39:  The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations] and a disc runout are ascertained separately [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] in the evaluation device (Fig. 2: computer evaluation device 65) based on the rotation dependent angular deviation [Col. 6 lines 18-39] & [Col. 3 lines 1-10] [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded].

Claim 3. Dependent on the method according to claim 1. McNaughton further discloses at least one further distance sensor (Fig. 1: sensor 27) is provided which is oriented towards a second flat face (Fig. 1: second flat face 19 of the brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19), so that a surface parallelism of the brake disc (Fig.1: disc 17), is ascertained [Col. 6 lines 18-39:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired.  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].

Claim 5. Dependent on the method according to claim 1. McNaughton further discloses at least one distance sensor (Fig. 1: sensors 23 & 25) is provided as a capacitive proximity sensor [Col. 4 lines 13-27:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors].

Claim 6. McNaughton discloses an apparatus (Fig. 2 : 65 computer for ascertaining connected with sensors 23, 25 & 27 on caliper 13) for ascertaining a positional deviation [Abstract:  determining local departures of opposed friction surfaces that are spaced apart in parallel planes normal to the axis of the rotor] of a brake disc (Fig. 1: disc 17) relative to a caliper seat (Fig. 1: caliper 13)[Col. 4 lines 5-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17], characterized in that a connection region [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] configured for connection to the caliper seat (Fig. 1: mounted caliper 13 mounted on a caliper seat) [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 1], and at least two distance sensors (Fig. 1: sensors 23 & 25) which are stationary [Col. 4 lines 10-15:  An arm 21 fixed to the caliper housing spans the rotor 11 to support a sensor 23 and probe 25 in a position closely adjacent the rotor surface 17] with respect to the caliper seat (Fig. 1: caliper seat 13) are provided, and are configured for measuring a distance  [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] between a first flat face of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and the distance sensors (Fig. 1: sensors 23 & 25) in the direction of the first flat face (Fig. 1: first flat surface 17 of brake disc 11) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19), wherein an evaluation device (Fig. 2: computer evaluation device 65) is provided, which is connected to the distance sensors (Fig. 1: sensors 23 & 25), so that the measured distance  [Col. 5 lines 35-45: The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] is transmitted to the evaluation device (Fig. 2: computer evaluation device 65) and the angular deviation [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The relationship between measured time and angular location relative to the angular reference is then computed and the relationship between measured variations and angular location relative to the angular reference inferred] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is ascertained from the distance [Col. 6 lines 18-39:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired.  As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].

McNaugton’s embodiment of (Figs. 1 & 2) does not explicitly disclose:
the distance sensors measured at different radii of the brake disc to an evaluation device, wherein the angular deviation of the brake disc is ascertained by the evaluation device from the distances.


McNaughton’s embodiment of Figs. 3 & 4 teaches the distance sensors (Fig. 3: contact sensors 85 & 91 for outer radius sensing, sensors 87 & 93 central radius sensing and sensors 89 & 95 inner radius sensing) measured at different radii [Col. 5 lines 35-45] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) to an evaluation device (Fig. 2 computer 65), wherein the angular deviation of the brake disc (Fig. 1: brake disc 17) is ascertained [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] by the evaluation device (Fig. 2 computer 65), from the distances [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The relationship between measured time and angular location relative to the angular reference is then computed and the relationship between measured variations and angular location relative to the angular reference inferred].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].

Claim 7. Dependent on the apparatus according to claim 6. McNaughton further discloses the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is rotated during the measurement and a rotation angle [Col. 6 lines 18-39: Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) about its rotation axis is ascertained [Col. 2 lines 62-67:  monitoring the deviation of a disc brake rotor from a theoretical surface of revolution includes causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Variations in axial location of points on an annular surface portion of the rotor are measured and the measured variations as a function of angular location relative to the angular reference recorded], and thus a rotation angle dependent change in the angular deviation [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) is ascertained through distances [Col. 5 lines 35-45:  The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] from the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) measured during the rotation of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window. Typical angular windows are 10, 30 or 60 degrees, but other values can be used. In this analysis, the angular window is swept around the data and the worst-case peak-to-valley error contained with the window is reported. The window's location is sometimes displayed along with the peak-to-valley value], wherein the evaluation device (Fig. 2: computer evaluation device 65) is adapted to separately ascertain an axial perpendicularity [Abstract:  determining local departures of opposed friction surfaces that are spaced apart in parallel planes normal to the axis of the rotor] and a disc runout [Col. 6 lines 18-39: Typical calculations for inboard or outboard sides of the rotor include many parameters. Lateral run-out, that is, the minimum to maximum probe deflection as the rotor rotates is useful. The flatness or deviation relative to a reference plane is used to suppress tilt errors exploiting only the surface deviations. Sector run-out is the minimum to maximum probe deflection within an angular window] based on the rotation angle dependent angular deviation [Col. 2 lines 62-67:  converting a first set of chronologically equally spaced samples of dimensions taken from a rotating disc brake rotor into a second set of equiangularly spaced samples of disc brake rotor dimensions by first causing the rotor to rotate about a rotor axis and identifying at least one angular reference location on the rotor. Time is measured from an initial identification of the angular reference location. Variations in axial location of points on an annular surface portion of the rotor are measured and the relationship between the measured variations and the measured time recorded. The relationship between measured time and angular location relative to the angular reference is then computed and the relationship between measured variations and angular location relative to the angular reference inferred].

Claim 8. Dependent on the apparatus according to claim 6. McNaughton further discloses at least one further distance sensor (Fig. 1: sensor 27) which is oriented towards a second flat face (Fig. 1:  second disc face 19) of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19) and measures the distance [Col. 5 lines 35-45: Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example. Any other fixed reference location could be employed] from the second flat face (Fig. 1 second flat face 19 of disc 11), so that a surface parallelism [Col.3 lines 37-45: and measure not only roundness, flatness, and run-out, but also thickness variation, parallelism, and other characteristics of the brake rotor and caliper assembly while rotating and driving on the road, in a chassis dynamometer, or in a standard dynamometer. One type of thickness variation is generated when the brake surface is not consistently perpendicular with respect to the axis of rotation] of the brake disc (Fig.1: disc 11 with disc surfaces 17 & 19)[ is ascertained from the measured values of the further distance sensor  [Col. 4 lines 13-25:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface].

Claim 9. Dependent on the apparatus according to claim 6.  McNaughton’s embodiment Figs. 1 & 2 do not explicitly disclose at least three distance sensors are provided to act on the first flat face and at least two distance sensors are provided to act on the second flat face of the brake disc.

McNaughton’s embodiment of Figs. 3 & 4 teaches at least three distance sensors (Fig. 3: top face contact sensors 85 for outer radius sensing, sensors 87 central radius sensing and sensors 89 inner radius sensing) are provided to act on the first flat face (Fig. 3: first face is  top face of brake disc 9) and at least two distance sensors (Fig. 3: bottom face contact sensors 91 for outer radius sensing, sensors 93 central radius sensing and sensors 95 inner radius sensing) are provided to act on the second flat face (Fig. 3: second face is  bottom face of brake disc 9) of the brake disc (Fig. 3: brake disc 79)[Col. 5 lines 35-40: Opposed sensor pair 85 and 91 map rotor variations along an outer annular path 105 while the pair 87 and 93 are aligned with one another to sense the rotor variations along an intermediate annular strip 107. An innermost strip 109 is sensed by the pair 89 and 95. Each sensor pair functions much the same as previously described. The sensors provide an indication of variations in the distance from the rotor surface to some fixed reference point, the adjacent surfaces of the arms 81 and 83, for example].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use McNaughton’s Fig. 3 sensor arrangement with opposing pairs of sensors place across the faces of the brake disc at different radii and use the arrangement with McNaughton’s opposing caliper mounted sensor arms because the opposing sensor pairs provide  precision radial and distance measurements of the entire surface of the disc thereby increasing the accuracy in determining the full displacement across the disc which improves the quality and reliability of the disc by identifying and correcting disc distortion [McNaughton Col. 1 lines 20-35].

Claim 11. Dependent on the apparatus according to claim 6. McNaughton further discloses at least one distance sensor (Fig. 1: sensors 23 & 25)   is configured as a capacitive proximity sensor [Col. 4 lines 13-27:  A similar sensor 27 is similarly mounted closely adjacent the opposite rotor surface 19 in alignment with the sensor 23. The sensors may be mounted to any other convenient non-rotating vehicle member as desired. The sensor probes such as 25 engage the surfaces and the distance between the probes is the thickness of the rotor. As the rotor rotates, rotor thickness variations or other surface variations force one or the other probes toward its respective sensor and the sensor outputs provide a measure of rotor thickness as well as variations in the distances from reference points to each rotor surface. The sensors may be any of several known contact varieties but non-contact sensors such as the non-contact displacement capacitive sensors illustrated in FIG. 3 are the preferred sensors].

Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”) in view of Juzswik (US 20190225202; “Juzswik”).

Claim 12 (as best interpreted). Dependent on the apparatus according to claim 6. McNaughton discloses in the background of the invention a braking system for a vehicle includes a flat disc or rotor that is fixed to and rotatable with an associated vehicle wheel and a caliper that is fixed to the vehicle chassis spans the rotor. A pair of friction surfaces or pads retained by the caliper are urged by pressurized fluid acting on a piston and the caliper housing into engagement with opposed rotor faces to effect a brake application.
McNaughton does not explicitly disclose: 
the brake disc is mounted to a steering knuckle assembly.
Juzswik teaches a vehicle (Fig. 1: vehicle 16) with a brake disc system 50.  Juzswik  further teaches the brake disc system (50) has a the brake disc (52) [0025 The vehicle 16 includes a disc braking system 50 that includes a brake disc 52 secured to the hub 24 for rotation with the hub, wheel 30, and tire 32] is mounted to a steering knuckle assembly (20) [0025 The disc braking system 50 also includes a brake caliper 54 that is secured to the steering knuckle 20 by a bracket 56. The disc 52 and the caliper 54 thus move in unison with the steering knuckle 20 through steering movements (arrow B) and suspension movements (arrow C). The disc 52 rotates (arrow A) relative to the caliper 54 and has an outer radial portion that passes through the caliper].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Juzswik’s monitoring disc brake assemblies a suspension systems to include steering knuckle assemblies as suspension assemblies for McNaughton’s disc brake monitoring assembly because providing a monitoring system that can be applied across the industry of vehicle suspension system increases the commercial viability of a product and  will increase the performance and the reliability of vehicle’s braking system under various suspension conditions [Juzswik 0047].

Claim 15. Dependent on the apparatus according to claim 6.  Mc Naughton does not explicitly disclose: 
the brake disc is mounted to an axle assembly. 
Juzswik teaches a brake disk assembly (10).  Juzswik further teaches a brake disc assembly (10) on an axle assembly is provided [0026 Examples of independent suspensions with which the brake pad wear sensing system can be implemented include, but are not limited to swing g axle suspensions, sliding pillar suspensions, MacPherson strut suspensions, Chapman strut suspensions, multi-link suspensions, semi-trailing arm suspensions, swinging arm suspensions, and leaf spring suspensions. Additionally, the brake pad wear sensing system can be implemented with dependent suspension systems including, but not limited to, Satchell link suspensions, Panhard rod suspensions, Watt's linkage suspensions, WOB link suspensions, Mumford linkage suspensions, and leaf spring suspensions. Furthermore, the brake pad wear sensing system can be implemented on front wheel disc brakes or rear wheel disc brakes.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Juzswik’s monitoring disc brake assemblies a suspension systems to include steering knuckle assemblies as suspension assemblies for McNaughton’s disc brake monitoring assembly because providing a monitoring system that can be applied across the industry of vehicle suspension system increases the commercial viability of a product and  will increase the performance and the reliability of vehicle’s braking system under various suspension conditions [Juzswik 0047].

Claims 4, 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 7437917; “McNaughton”) in view of Fujiwara (JP 01136011; “Fujiwara” translation provided for citations).

Claims 4 & 10. Dependent on respectively the method according to claim 1 and the apparatus according to claim 6. McNaughton does not explicitly disclose at least one distance sensor is provided as a laser-measuring sensor.
Fujiwara teaches a device (Fig. 1) for monitoring a brake disc (Fig. 1:  100 brake disc)[0001 The present invention is an inspection for inspecting the shape (for example, flatness) of the
measurement surface of an object to be inspected having a measurement surface to be inspected (for example, a disc rotor which is a component of a v1 moving device of an automobile).  Fujiwara further teaches at least one distance sensor (Fig. 1: laser distance sensor 21 & 22) is provided as a laser measuring sensor [Page 2 ¶ two:  The inspection distances 21 and 22 are rotatably supported by the drive device 3 described are a light transmission system (not shown) consisting of a laser diode (LD) and a lens system, a semiconductor device detection element, and a lens, respectively. It is an optical distance sensor consisting of a light receiving system (not shown) and a system].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujiwara’s laser diode distance measurement sensor as McNaughton’s distance measurement sensors because a laser sensor provide reliable measurement in environments where electromagnetic noise can interfere with McNaughton’s capacitive distance measurements [Fujiwara 0001 para. 1].

Claim 13. Dependent on the apparatus of Claim 6.  McNaughton does not explicitly disclose: 
a calibrating device comprising a connection seat and a master adjuster which includes a planar surface and oriented parallel to the connection seat, wherein the connection seat can be connected to than apparatus, and wherein the distance sensors and/or the connected evaluation device can be aligned to the planar surface.

Fujiwara teaches a device (Fig. 1) for monitoring a brake disc (Fig. 1:  100 brake disc)[0001 The present invention is an inspection for inspecting the shape (for example, flatness) of the measurement surface of an object to be inspected having a measurement surface to be inspected (for example, a disc rotor which is a component of a v1 moving device of an automobile).  Fujiwara further teaches a calibrating device (Fig. 6: control system 4) comprising a connection seat (Fig. 6: steel mounting arm 33) and a master adjuster (Fig. 6:  stepper motor 31) which includes a planar (Fig. 6: reference disc 13) surface (Fig. 6: reference surfaces 12 & 120) [0001 first ¶: is placed and a reference surface located at a predetermined distance from the previously described mounting surface. The distance sensor for inspection that measures the distance between the table and the measurement surface of the object to be inspected and the self is fixed integrally with the distance sensor for inspection, and the distance between the reference surface and the self is measured] and oriented parallel (Fig. 6: reference surfaces 12 & 120 parallel to steel arm horizontal portion 33) to the connection seat (Fig. 6: steel mounting arm 33), wherein the connection seat (Fig. 6: steel mounting arm 33) is connected [Page 2 ¶2: The drive device 3 includes a stepping motor 31 fixed to the inspection table 1 and a steel arm portion 33 attached to the rotating shaft 32 of the stepping motor 31] to the apparatus (Fig. 1: inspection table 1), and wherein the distance sensors (Fig. 6is:  21 & 22) aligned to the planar surface (Fig. 6: reference surface 120) [Page 4 ¶2:  The inspection device of this embodiment is configured to integrally rotate the inspection distance sensor 21 and the compensation distance sensor 23, and the compensation distance sensor 23 measures the distance between the reference surface 12 and itself. There is. Therefore, if the difference between the detection distance (measurement data) of the inspection distance sensor 21 or the inspection distance sensor 22 and the detection distance (measurement data) of the compensation distance sensor 23 is detected] & [Page 4 ¶2:   the reference surface 120. In this inspection device, the compensation distance sensor 230 is attached to one portion 331 so as to face the inspection distance sensor 21. The disk 13 having the reference surface 120 is attached (mounted) to the stepping motor 31 so as to be parallel to the mounting surface 11. The reference surface 120 of the disk 13 is a flat surface parallel to the mounting surface 11].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujiwara’s adjustable mounting arms using a stepper motor and control processing to move the sensors relative to a reference surface as feature to move McNaughton’s sensor arms relative to a reference surface because the adjusting of the sensor arms improves the measurement of properties of a disc brake by ensuring the measurement readings are consistent by adjusting the sensors to a precision distance from the a known value to a reference surface [Fujiwara: 0001 Page 4 last ¶].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/
 Examiner, Art Unit 2856                                                                                                                                                                                             /ALEXANDER A MERCADO/ Primary Examiner, Art Unit 2856